DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/28/2022 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
	Claim Status
Claims 1, 9, and 10 have been amended; support for claim 1, 4 and 10 is found in original claim 4 and [0046] of the instant specification.
Claim 4 has been cancelled.
Claims 1-3 and 5-10 are currently pending and have been examined on the merits in this office action.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Guen (US 2017/0149047 A1) in view of Yun (US 2015/0044529 A1) and Park et al. (US 2002/0006542 A1, hereinafter Park).

Regarding claim 1, Guen teaches a battery assembly having no electrolytic solution injected (Guen [0006] electrolytic solution designed to be injected after formation of the battery), the battery assembly comprising:
a housing that houses the electrolytic solution (Guen Figure 1, housing 30; [0054] electrolyte is housed in the casing), the housing including
a first wall to which an external connection terminal is exposed (Guen First wall is the cap plate 40; Figure 1), and
a second wall intersecting with the first wall (Guen Figure 1; casing 30 has wall that intersect the cap plate 40);
an electrode housed in the housing and electrically connected to the external connection terminal (Figure 3, electrode assembly 10 having terminals 51 and 52);
a pressure release valve located in the first wall or the second wall, and to be opened in response to a rise in pressure inside the housing (Figure 1, [0052-0053] vent hole 41); and
a liquid inlet separately provided from the pressure release valve in the first wall or the second wall (Figures 3, 9, and 10; electrolyte injection opening 42 provided on the first wall being the cap plate 40),
the liquid inlet including a fragile part (Figures 9-10; Valve flap 282 is being read as the fragile part), to open an inside of the housing by breaking the fragile part to allow injection of the electrolytic solution (Valve flap 282 has multiple portions that are physically connected to one another and can be opened to allow electrolyte to flow; the connection can be broken and this overlaying portion is deemed to be the fragile part that breaks to allow electrolytic solution to be injected; see annotated Figure 10 below).

    PNG
    media_image1.png
    321
    545
    media_image1.png
    Greyscale

Guen further teaches a single electrolyte injection opening 42, but fails to teach of a plurality of liquid inlets with spacing between the plurality of liquid inlets.

	Yun discloses a rechargeable battery with a cap plate covering the opening of the casing and includes multiple injection holes in the cap plate. Yun is analogous with Guen as both are related to the structure of the cap plate and the injection of an electrolyte into a battery. Yun teaches of a plurality of electrolyte injection holes/ induction holes 32a and 32b (Yun Figure 2). Both of the holes 32a and 32b can be used to inject electrolyte into a battery.
Therefore, it would have been obvious in view of a skilled artisan before the effective filing date to duplicate the electrolyte injection opening 42 of Guen to include multiple injection holes on the cap plate. The duplication of parts of the electrolyte injection opening is an obvious modification in view of Yun. See MPEP § 2144.04. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Additionally, Guen fails to teach wherein at least one of the plurality of liquid inlets is used as a gas vent valve after aging of a battery.
Park discloses a secondary battery with a cap assembly having an electrolyte injection hole. Park is analogous to both Guen and Yun as all three are related to the cap assembly and injection of the electrolyte through a hole. Park teaches wherein an electrolyte is injected in to the can 22 through the injection hole 40 and then is tightly closed by a safety plate 42 (Park [0034]). The safety plate is for preventing an explosion of the battery and is designed to be broken open when the internal pressure of the battery is increased above a predetermined level (Park [0034-0037]).
Therefore, it would have been obvious in view of a skilled artisan before the effective filing date to substitute one or both of the sealing caps 421 for the safety plate 42 of Park to have the electrolyte injection hole capable of breaking open if the pressure within the battery is too high. The safety plate of Park creates a seal before it is broken open due to the increase in pressure, therefore, a simple substitution of the sealing cap 421 and the safety plate 42 can be done to achieve a similar effect. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 2, modified Guen teaches all the claim limitations of claim 1. Guen further teaches in Figure 1 wherein the electrolyte injection opening 42 and the vent hole 41 have a similar circular shape. The vent hole of Guen has an oval shape and the injection opening has a circular shape. While Guen fails to teach the exact same shape for the electrolyte injection opening and the vent hole, a skilled artisan would be able to change the shape of the vent hole or the electrolyte injection opening to be the same shape. Therefore, it would have been obvious in view of a skilled artisan before the effective filing date to change the shape of the electrolyte injection opening from a circular shape to an oval shape. See MPEP § 2144.04.


Regarding claim 3, modified Guen teaches all the claim limitations of claim 1. Guen further teaches wherein the liquid inlet includes a first valve (Figures 9-10, valve flap 282 is considered the first valve, and the first valve is pressed and opened from an outside to the inside of the housing by breaking the fragile part (Figures 9-10, connection of the valve flap portions is broken when the electrolyte solution is inserted).

Regarding claim 5, modified Guen teaches a battery comprising: the battery assembly according to claim 1;
an electrolytic solution contained in a housing of the battery assembly (Figure 1 housing 30; [0054] electrolyte is housed in the casing); and
a first lid that closes a liquid inlet of the battery assembly from an outside of the housing (Guen Figure 3, [0054] electrolyte injection opening 42 is sealed by the safety plate 42 or Park; Through the modification of claim 1 the sealing cap 421 of Guen is substituted for the safety plate 42 of Park).

Regarding claim 6, modified Guen teaches all the claim limitations of claim 5. The modification of claim 1 teaches multiple liquid inlets with spacing and a plurality of first lids that close the liquid inlets (See Yun Figure 2, [0048] and through the modification of claim 1). Through the modification, multiple liquid inlets are provided and a plurality of safety plates 42 are substituted for the sealing plugs to meet all the limitations of claim 6. See modification of claim 1.

Regarding claim 7, modified Guen teaches all the claim limitations of claim 5. Park teaches through the modification of claim 1 that safety plates 42 being provided in the injection hole 40 is used to prevent explosions of the battery and is designed to be broken open when the internal pressure of the battery is increased above a predetermined level (Park [0034-0037]). The modification as presented in claim 1 teaches all the limitations of claim 7. See modification of claim 1.

Regarding claim 8, modified Guen teaches all the claim limitations of claim 7. The modification teaches wherein a first lid (correlating to the safety plate 42 of Park) covers the fragile part (correlating to the  valve flap 282 of Guen) of the electrolyte injection hole, but fails to teach an additional lid that closes the second valve from an opposite side of the liquid inlets. However, a skilled artisan could seal the portion of the safety plate 42 of Park with a sealing cap 421 as taught by Guen or a sealing plug 33a/33b as taught by Yun. Therefore, it would have been obvious to a skilled artisan before the effective filing date to add a seal plug of Yun or a sealing cap of Guen to the safety plate that covers the electrolyte injection hole to seal the battery and prevent electrolyte from spilling out of the battery casing.


Regarding claim 9, Guen teaches a lid to be included in a housing of a battery (Figure 1; cap plate 40), the lid  closes a chamber that contains an electrolytic solution ([0054] electrolyte is housed in the casing), the lid comprising:
a pressure release valve to be opened in response to a rise in pressure inside the chamber (Guen Figure 1, vent hole 41 [0052-0053]);
and a liquid inlet separated from the pressure release valve (Figures 3, 9, 10, electrolyte injection opening 42), the liquid inlet including a fragile part (Figures 9-10; Valve flap 282 is being read as the fragile part), to open an inside of the housing by breaking the fragile part to allow injection of the electrolytic solution (Valve flap 282 has multiple portions that are physically connected to one another and can be opened to allow electrolyte to flow; the connection can be broken and this overlaying portion is deemed to be the fragile part that breaks to allow electrolytic solution to be injected; see annotated Figure 10 below).

    PNG
    media_image1.png
    321
    545
    media_image1.png
    Greyscale


Guen further teaches a single electrolyte injection opening 42, but fails to teach of a plurality of liquid inlets with spacing between the plurality of liquid inlets.

	Yun discloses a rechargeable battery with a cap plate covering the opening of the casing and includes multiple injection holes in the cap plate. Yun is analogous with Guen as both are related to the structure of the cap plate and the injection of an electrolyte into a battery. Yun teaches of a plurality of electrolyte injection holes/ induction holes 32a and 32b (Yun Figure 2). Both of the holes 32a and 32b can be used to inject electrolyte into a battery.
Therefore, it would have been obvious in view of a skilled artisan before the effective filing date to duplicate the electrolyte injection opening 42 of Guen to include multiple injection holes on the cap plate. The duplication of parts of the electrolyte injection opening is an obvious modification in view of Yun. See MPEP § 2144.04. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Additionally, Guen fails to teach wherein at least one of the plurality of liquid inlets is used as a gas vent valve after aging of a battery.
Park discloses a secondary battery with a cap assembly having an electrolyte injection hole. Park is analogous to both Guen and Yun as all three are related to the cap assembly and injection of the electrolyte through a hole. Park teaches wherein an electrolyte is injected in to the can 22 through the injection hole 40 and then is tightly closed by a safety plate 42 (Park [0034]). The safety plate is for preventing an explosion of the battery and is designed to be broken open when the internal pressure of the battery is increased above a predetermined level (Park [0034-0037]).
Therefore, it would have been obvious in view of a skilled artisan before the effective filing date to substitute one or both of the sealing caps 421 for the safety plate 42 of Park to have the electrolyte injection hole capable of breaking open if the pressure within the battery is too high. The safety plate of Park creates a seal before it is broken open due to the increase in pressure, therefore, a simple substitution of the sealing cap 421 and the safety plate 42 can be done to achieve a similar effect. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).


Regarding claim 10, Guen teaches a case to be included in a housing of a battery (Guen Figure 1 Case 30),
the case provided with a chamber that contains an electrolytic solution (Figure 1 case 30 [0054] electrolyte is housed in the casing),
the case comprising a liquid inlet including a fragile part (Figures 9-10; Valve flap 282 is being read as the fragile part), to open an inside of the housing by breaking the fragile part to allow injection of the electrolytic solution (Valve flap 282 has multiple portions that are physically connected to one another and can be opened to allow electrolyte to flow; the connection can be broken and this overlaying portion is deemed to be the fragile part that breaks to allow electrolytic solution to be injected; see annotated Figure 10 below).

    PNG
    media_image1.png
    321
    545
    media_image1.png
    Greyscale

Guen further teaches a single electrolyte injection opening 42, but fails to teach of a plurality of liquid inlets with spacing between the plurality of liquid inlets.

	Yun discloses a rechargeable battery with a cap plate covering the opening of the casing and includes multiple injection holes in the cap plate. Yun is analogous with Guen as both are related to the structure of the cap plate and the injection of an electrolyte into a battery. Yun teaches of a plurality of electrolyte injection holes/ induction holes 32a and 32b (Yun Figure 2). Both of the holes 32a and 32b can be used to inject electrolyte into a battery.
Therefore, it would have been obvious in view of a skilled artisan before the effective filing date to duplicate the electrolyte injection opening 42 of Guen to include multiple injection holes on the cap plate. The duplication of parts of the electrolyte injection opening is an obvious modification in view of Yun. See MPEP § 2144.04. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Additionally, Guen fails to teach wherein at least one of the plurality of liquid inlets is used as a gas vent valve after aging of a battery.
Park discloses a secondary battery with a cap assembly having an electrolyte injection hole. Park is analogous to both Guen and Yun as all three are related to the cap assembly and injection of the electrolyte through a hole. Park teaches wherein an electrolyte is injected in to the can 22 through the injection hole 40 and then is tightly closed by a safety plate 42 (Park [0034]). The safety plate is for preventing an explosion of the battery and is designed to be broken open when the internal pressure of the battery is increased above a predetermined level (Park [0034-0037]).
Therefore, it would have been obvious in view of a skilled artisan before the effective filing date to substitute one or both of the sealing caps 421 for the safety plate 42 of Park to have the electrolyte injection hole capable of breaking open if the pressure within the battery is too high. The safety plate of Park creates a seal before it is broken open due to the increase in pressure, therefore, a simple substitution of the sealing cap 421 and the safety plate 42 can be done to achieve a similar effect. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).


Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive.
Applicant argues the amended claims overcome the rejection of record because neither Guen or Yun disclose wherein the liquid inlets are used as gas vent valves after aging of a battery. The rejection has been updated citing Park which teaches an electrolyte inlet being used as a way to discharge gas, therefore, the arguments are rendered moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP- 2018037187- as cited in the IDS. Imanishi teaches of a liquid injection hole having a lid member having a cleavage section 6 that can break to decompress the outside of the battery housing to function as a liquid injection hole.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727